MEMORANDUM **
Jasper Brown appeals pro se the district court’s order denying his application to proceed in forma pauperis and dismissing, as duplicative, his complaint alleging that the San Francisco district attorney’s office conspired to deprive him of real property. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s dismissal, Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625 (9th Cir.1991), and we affirm.
Because Brown’s complaint names the same party and raises the same issues as a previously-filed federal action, the district court did not abuse its discretion by dismissing the complaint. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.